Allowable Subject Matter
Claims 1, 3-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:

 “flowing hydrogen into the processing region of the semiconductor processing chamber with the silicon-containing precursor, wherein a flow rate of the hydrogen compared to a flow rate of the silicon-containing precursor is greater than or about 20:1”,
“striking a plasma of the silicon-containing precursor”, and
“forming a layer of amorphous silicon on a semiconductor substrate, wherein the as-deposited layer of amorphous silicon is characterized by less than or about 3 at.% hydrogen incorporation” as recited in claims 1 and 15, and

“wherein the catalytic precursor comprises a silicon-and-halogen- containing precursor, and wherein the halogen comprises fluorine, chlorine, or iodine”,
“striking a plasma of the silicon-containing precursor and the catalytic precursor”, and 
“forming a layer of amorphous silicon on a semiconductor substrate, wherein the as-deposited layer of amorphous silicon is characterized by less than or about 3 at.% hydrogen incorporation” as recited in claim 9.

Wang et al. (PG Pub. No. US 2014/0357065 A1) teaches flowing a silicon containing precursor into a process chamber (¶ 0030), striking a plasma with the precursor (¶ 0034), and forming a layer of amorphous silicon (¶ 0034) with low hydrogen incorporation (¶ 0037).  Wang further teaches at least one embodiment with ratios of activation gas to the silicon containing precursor up to 200:1 (¶ 0032: the ratio (R) of the activation gas to the silicon-containing precursor is controlled…between about 1:60 and about 1:200), and the activation gas comprises 20% hydrogen (¶ 0031: In another embodiment, the activation gas is a gas mixture of an inert gas, such as Ar gas, at 80 atomic % and H2 gas at 20 atomic %).  Therefore, Wang implicitly teaches a flow rate ratio of inert gas, hydrogen and silicon-containing precursor of 160:40:1, which meets the claimed limitation of “wherein a flow rate of the hydrogen compared to a flow rate of the silicon-containing precursor is greater than or about 20:1”.
Voutsas (PG Pub. No. US 2005/0164424 A1) teaches forming an as-deposited amorphous silicon film with hydrogen content in the range of 0.1-4 at. (¶ 0041).  
However, Wang and Voutsas fail to explicitly teach, either alone or in combination, a flow rate of hydrogen compared to a flow rate of silicon-containing precursor greater than or about 20:1 to form an as-deposited layer of amorphous silicon with less than or about 3 at.% hydrogen incorporation, as required by claims 1 and 15.
Balakrishnan et al. (PG Pub. No. US 2017/0352738 A1) teaches flowing precursor gas with a ratio of hydrogen to silicon-containing precursor greater than 5 (¶ 0041), and forming hydrogenated amorphous silicon regions including hydrogen in a content of from 5 atomic to 40 atomic percent (¶ 0045).  Similarly, Chen et al. (PG Pub. No. US 2014/0227824 A1) teaches flowing precursor gas with a ratio of hydrogen to silicon-containing precursor greater than 5 (¶ 0045), and forming hydrogenated amorphous silicon regions including hydrogen in a content of from 5 atomic to 40 atomic percent (¶ 0047).  However, Balakrishnan and Chen fail to explicitly teach, either alone or in combination, a flow rate of hydrogen compared to a flow rate of silicon-containing precursor greater than or about 20:1 to form an as-deposited layer of amorphous silicon with less than or about 3 at.% hydrogen incorporation, as required by claims 1 and 15.
The cited prior art similarly fails to teach a catalytic precursor comprising a silicon-and-halogen- containing precursor, and wherein the halogen comprises fluorine, chlorine, or iodine.
Ovshinsky et al. (Patent No. US 4,637,895 A) teaches catalytic precursors including fluorine (col. 7 lines 8-9) and forming amorphous silicon films (col. 6 lines 6-7).  However, Ovshinsky fails to teach an as-deposited layer of amorphous silicon with less than or about 3 at.% hydrogen incorporation, as required by claim 9.

In light of these limitations in the claims (see Applicant’s ¶¶ 0033-0036), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894